United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bozeman, MT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of the Solicitor, for the Director

Docket No. 10-1989
Issued: June 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 29, 2010 appellant filed a timely appeal from a June 8, 2010 merit decision of the
Office of Workers’ Compensation Programs that denied his emotional condition claim. Pursuant
to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
On June 24, 2009 appellant, then a 60-year-old letter carrier, filed an occupational disease
claim alleging that he sustained an emotional condition causally related to factors of his federal
employment. He attributed his condition to a hostile and intolerable work environment by
1

5 U.S.C. § 8101 et seq.

station manager, Larry Hoodack. Appellant first realized his condition and its relationship to his
federal employment on November 13, 2008. He stopped work May 26, 2009 and did not return.
In an attachment, appellant explained his post-traumatic stress disorder (PTSD) was
aggravated as of November 13, 2008 after Mr. Hoodack told him his work schedule was going to
be changed from his scheduled days off of Saturdays and Sundays to nonconsecutive rotating
days off and a change in start time from 7:30 a.m. to 8:00 a.m. He contended the reasons given
for the change were untrue and he refused to sign the new job offer. Appellant called Chantelle
Castillian, the injury compensation specialist, and was told that the employing establishment had
made a mistake with regards to his December 6, 2007 permanent job offer as his carrier rotating
schedule should have been implemented as opposed to Saturdays and Sundays off. He again
refused to sign the job offer when Mr. Hoodack asked on November 24 and 27, 2008. Appellant
was told during the November 27, 2008 conversation to put his refusal in writing the same as
someone who refused to sign a letter of warning. He alleged he needed two days off
consecutively to help recover from his May 21, 2007 neck surgery, as originally agreed upon.
In a May 26, 2009 letter, appellant noted he returned to work on May 26, 2009 after
being off work since April 16, 2009 while recovering from surgery. He kept “resident
questionnaires” at his case to assist with customer service, but could not find them when he
returned to work. When appellant asked Mr. Hoodack where his papers were, Mr. Hoodack
responded, “We [do not] need those anymore,” to which appellant replied, “This is not good
customer service.” Mr. Hoodack called appellant into his office and stated that “those papers
were unnecessary” and he “knows everything about delivering mail.” Appellant replied that
Mr. Hoodack did not know anything about delivering mail or about customer service.
Mr. Hoodack then called Sandy Robertson, a union representative, into the office where the
dispute about the questionnaires continued. Appellant stated that Mr. Hoodack told him he
should quit if he did not get along with him, to which appellant responded, “You [should] quit.”
Mr. Hoodack then left the room. Appellant went to his case and filled out a sick leave slip but
Mr. Hoodack refused to sign it. When Mr. Hoodack asked why he was sick, appellant responded
“it was none of his business.” Mr. Hoodack, Mr. Robertson and appellant then went into the
workroom office again and exchanged words over Mr. Hoodack’s refusal to sign the sick leave
slip. He told appellant to get out of the building or be forcibly removed. Appellant left the
building and contacted his attorney. He stated he won his schedule change grievance. Appellant
felt threatened by Mr. Hoodack’s mannerism during the May 26, 2009 altercation and considered
Mr. Hoodack to be a physical threat to all workers on the workroom floor. He alleged that
Mr. Hoodack disposed the questionnaire papers while he was on sick leave in order to induce a
reaction which would be harmful to his career and personal well being. Mr. Hoodack knew from
a previously settled grievance that appellant was a Vietnam veteran with PTSD. Appellant
asserted Mr. Hoodack’s attitude created a hostile work environment. In a separate statement he
noted filing several grievances against Mr. Hoodack based on his harassing management skills.
In a July 15, 2009 statement, the employing establishment stated management modified
the job offer to comply with appellant’s regular schedule before his date of injury. This was an
administrative error that was explained to appellant and there was no malice or ill will. The
existing job offer was noncompliant with the contractual applications of the union contract.
Appellant’s job prior to his injury consisted of rotating days off as it was with all city letter
carriers. When he returned to work, he should have been assigned a modified job offer in

2

accordance with the Employee Relations Manual, which was during the hours when the
employee regularly works.
In an undated statement, Mr. Robertson stated that he was called into Mr. Hoodack’s
office in response to a dispute in which Mr. Hoodack apparently had thrown away customer
questionnaires. He noted that Mr. Hoodack determined the questionnaires were not necessary
over the objections of appellant. Mr. Robertson told him that he also kept such records and that
Mr. Hoodack instructed Mr. Robertson to discard them. As they left the office, he asked
appellant if he was alright and he stated “no.” Appellant returned to Mr. Hoodack’s office with a
sick leave form but he refused to sign it and “again the three of us were in the office.” When he
entered the office, appellant stated to him, “Sandy, tell him that [it is] in the contract” and
“[b]efore I could answer Mr. Hoodack asked [appellant] why he was sick and he [stated] it was
none of his business. Mr. Hoodack then yelled, ‘get out of the building … get out or [I will]
have you physically removed.’” This started an argument between the two of them and “I yelled
at them to ‘shut up’ and ‘stop it.’” Mr. Robertson indicated that they both stopped and he told
Mr. Hoodack that he needed to talk to appellant in private.
In an August 5, 2009 letter, Mr. Hoodack stated that on May 26, 2009 he had a series of
conversations with appellant concerning his removal of a list of customers in accordance with
previous instructions. The first discussion occurred on the workroom floor and the second
discussion occurred in an adjoining office because appellant complained loudly and
Mr. Robertson did not want to disrupt the office. The third and fourth discussions occurred in
the adjoining office in the presence of a union representative. Mr. Hoodack stated that
Mr. Robertson was needed as appellant would not allow him to speak. The fourth conversation
occurred when appellant returned with a sick leave form but refused to tell Mr. Hoodack why he
was leaving. Appellant became agitated and raised his voice during each of the conversations
and appeared to be on the verge of losing control of his emotions in the final conversation.
Mr. Hoodack felt threatened by appellant and told him he would be forcibly removed from the
premises if he continued to act in such manner. Appellant stepped within inches of Mr. Hoodack
face and stated, “[I would] like to see you try.” At this point, Mr. Robertson asked to speak
privately to appellant. Mr. Hoodack denied raising his voice or telling appellant to quit.
Additional evidence was submitted including: a December 1, 2008 schedule change;
appellant’s grievance about management changing his days off from Saturdays and Sundays off
to rotating days off; and medical evidence from Dr. Jacqueline Wilson, a psychiatrist, noting his
PTSD symptoms due to work stress. A June 2, 2009 report from Kevin Bernard, a counselor,
and a June 15, 2009 letter from the Department of Veterans Affairs noted that appellant had
PTSD. Several coworkers provided statements pertaining to allegations of harassment by
Mr. Hoodack and perceptions of a hostile work environment at appellant’s duty station. A
March 4, 2009 Step B grievance decision found that management violated the National
Agreement by changing appellant’s nonscheduled days to a rotating schedule without
documented justification. Appellant was returned to the Saturdays and Sundays off schedule as
listed in his December 8, 2007 job offer.
By decision dated December 22, 2009, the Office denied the claim finding that appellant
did not establish any compensable employment factors.

3

On December 30, 2009 appellant requested an oral hearing which was held on
April 7, 2010. He testified that he sustained a work injury in January 2005 and underwent
cervical surgery in May 2007. Appellant was given a permanent full-time light-duty job offer on
December 6, 2007. He alleged Mr. Hoodack tried to change his light-duty job by requiring him
to do things, such as deliver parcels, that were against his doctor’s restrictions. Mr. Hoodack had
appellant ride with him in his private vehicle while Mr. Hoodack delivered parcels. Appellant
indicated that Mr. Hoodack had him drive, which was also against doctor’s restrictions. He
alleged Mr. Hoodack constantly monitored his activities and asserted that he did not get enough
work done. Appellant testified that the November 13, 2008 modified job offer violated his
restrictions as he required consecutive days off to recuperate from his work injury. He alleged
Mr. Hoodack threatened him with discipline if he refused to sign the job offer. Appellant refused
to sign the job offer, but subsequently worked the altered schedule and filed a grievance which
he won. He contended that Mr. Hoodack engaged in retaliatory harassment after the grievance
decision. Appellant’s doctor advised that appellant avoid any interaction with Mr. Hoodack, but
the employing establishment offered no accommodation. Appellant stated that he was forced
from his job from May to his retirement in December because of the environment Mr. Hoodack
created.
In a February 13, 2010 statement, Mr. Robertson stated that he had witnessed harassing
and intimidating management practices by Mr. Hoodack since he arrived in December 2007.
Regarding May 26, 2009, he worked in the area next to appellant and did not hear or was aware
of any loud disturbance by appellant. Mr. Robertson was present when appellant gave his sick
leave request to Mr. Hoodack and stated that appellant asked Mr. Hoodack to sign the form and
did not demand approval, as Mr. Hoodack claimed. He stated that under the Employee Relations
Manual, an employee is not required to divulge the nature of an illness. Mr. Robertson stated
that Mr. Hoodack, was on the verge of losing control and yelled at appellant to leave the building
or be forcibly removed. He also stated that it was Mr. Hoodack, not appellant, who made threats.
Mr. Robertson denied that appellant stepped toward Mr. Hoodack and said “[I would] like to see
you try.”
By decision dated June 8, 2010, an Office hearing representative affirmed the
December 22, 2009 decision. The hearing representative found that appellant did not establish
any compensable factors pertaining to his allegations involving Mr. Hoodack.2
LEGAL PRECEDENT
To establish a claim that an emotional condition arose in the performance of duty, a
claimant must submit the following: (1) medical evidence establishing that he has an emotional
or psychiatric disorder; (2) factual evidence identifying employment factors or incidents alleged
to have caused or contributed to the condition; and (3) rationalized medical opinion evidence

2

Appellant submitted new evidence on appeal. The Board’s jurisdiction is limited to the evidence that was
before the Office at the time it issued its final decision. Therefore, the Board is unable to review evidence submitted
by appellant on appeal. See 20 C.F.R. § 501.2(c)(1).

4

establishing that the identified compensable employment factors are causally related to the
emotional condition.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness
has some connection with employment but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the medical evidence establishes that the disability
results from an employee’s emotional reaction to his regular or specially assigned employment
duties or to a requirement imposed by the employing establishment, the disability comes within
coverage of the Act. The same result is reached when the emotional disability resulted from the
employee’s emotional reaction to the nature of his work or his fear and anxiety regarding his
ability to carry out his work duties.4 By contrast, there are disabilities having some kind of
causal connection with the employment that are not covered under workers’ compensation law
because they are not found to have arisen out of employment, such as when disability results
from an employee’s fear of reduction-in-force or frustration from not being permitted to work in
a particular environment or hold a particular position.5
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.6 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.7
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.8
For harassment or discrimination to give rise to a compensable disability under the Act,
there must be evidence introduced which establishes that the acts alleged or implicated by the
employee did, in fact, occur. As a rule, allegations alone by a claimant are insufficient to
establish a factual basis for an emotional condition claim but rather must be corroborated by the
evidence.9 Mere perceptions and feelings of harassment or discrimination will not support an
award of compensation. The claimant must substantiate such allegations with probative and
3

D.L., 58 ECAB 217 (2006).

4

Ronald J. Jablanski, 56 ECAB 616 (2005); Lillian Cutler, 28 ECAB 125, 129 (1976).

5

Id.

6

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
7

See William H. Fortner, 49 ECAB 324 (1998).

8

Ruth S. Johnson, 46 ECAB 237 (1994).

9

Charles E. McAndrews, 55 ECAB 711 (2004); see also Arthur F. Hougens, 42 ECAB 455 (1991) and Ruthie M.
Evans, 41 ECAB 416 (1990) (in each case, the Board looked beyond the claimant’s allegations to determine whether
or not the evidence established such allegations).

5

reliable evidence.10 The primary reason for requiring factual evidence from the claimant in
support of his allegations of stress in the workplace is to establish a basis in fact for the
contentions made, as opposed to mere perceptions of the claimant, which in turn may be fully
examined and evaluated by the Office and the Board.11
ANALYSIS
Appellant attributed his emotional condition to Mr. Hoodack harassing him and creating
a hostile work environment. The Board must review whether the alleged incidents and
conditions of employment are compensable employment factors under the terms of the Act.
Appellant has not attributed his emotional condition to his regular or specially assigned duties as
a letter carrier. Therefore, he has not alleged a compensable factor under Cutler.12
Many of appellant’s allegations of harassment relate to changes in his work schedule and
the assignment of his duties. He alleged Mr. Hoodack harassed him in his attempt to modify his
job offer by changing his scheduled days off from Saturdays and Sundays consecutive weekend
days to nonconsecutive rotating days. Although the assignment of work duties is generally
related to the employment, it is an administrative function of the employing establishment and
not a duty of the employee.13 The employee must submit evidence that management changed his
schedule in error.14 While appellant refused the job offer, he worked the altered schedule until
he won the grievance in the matter which restored him to his previous December 8, 2007
modified job offer. The March 4, 2009 Step B grievance decision found that management
violated the national agreement as it changed appellant’s days off under the 2007 modified job
offer without documented justification. The record establishes that appellant’s employing
establishment erred in this administrative matter involving his days off. To this extent appellant
has established a compensable factor. With regards to his assertion that Mr. Hoodack had him
perform duties beyond his restrictions, there is insufficient evidence to show error by the
employing establishment in its assignment of work to appellant.
Appellant also alleged Mr. Hoodack harassed and verbally abused him on May 26, 2009.
The record indicates that he challenged Mr. Hoodack’s authority when he questioned
Mr. Hoodack’s decision that the customer lists were no longer necessary. While such customer
lists may have allowed appellant to provide good service as he asserts, it is the supervisor’s
discretion to make the determination as to whether or not such lists should be used. Appellant’s
complaints concerning the manner in which Mr. Hoodack exercised his supervisory discretion
10

Joel Parker, Sr., 43 ECAB 220, 225 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990) (for harassment to
give rise to a compensable disability, there must be some evidence that harassment or discrimination did in fact
occur); Pamela R. Rice, 38 ECAB 838 (1987) (claimant failed to establish that the incidents or actions which she
characterized as harassment actually occurred).
11

Paul Trotman-Hall, 45 ECAB 229 (1993) (concurring opinion of Michael E. Groom, Alternate Member).

12

Supra note 4.

13

Charles D. Edwards, 55 ECAB 258 (2004).

14

L.S., 58 ECAB 249 (2006).

6

are all, as a rule, outside of compensable factors of employment.15 There is no evidence
reflecting that this administrative act constituted error or abuse. Appellant’s complaint is
analogous to frustration over not being allowed to work in a particular job environment and is
therefore not compensable.
In regards to appellant’s reaction over Mr. Hoodack’s inquiry over what appellant’s
sickness was when he was presented with the sick leave slip and his subsequently being told to
either leave the building or be forcibly removed, is not a compensable work factor when
appellant offers no independent evidence that the employing establishment erred or acted
abusively in these matters.16 Mr. Robertson’s February 13, 2010 statement supports appellant’s
allegation that he was not required to divulge the nature of any illness. Even if appellant was not
required to divulge the nature of his illness, the circumstances in this case reflect that
Mr. Hoodack never granted or denied appellant’s request for sick leave as he was told to either
leave the building or be removed. This occurred after he told Mr. Hoodack it was none of his
business as to what his sickness was. Mr. Hoodack denied acting inappropriately. Appellant has
not established a compensable work factor in this regard based on the evidence of record.
Appellant also alleged he was verbally abused on May 26, 2009. The Board has
recognized the compensability of verbal altercations or abuse when sufficiently detailed by the
claimant and supported by the record. This does not imply, however, that every statement
uttered in the workplace will give rise to compensability.17 The Office hearing representative
found, and appellant’s own statement reflects, that he was angry regarding Mr. Hoodack’s
decision to do away with the customer lists and responded by making a provocative statement in
telling Mr. Hoodack that “it was clear that he [did not] know anything about delivering mail or
about customer service.” The Office hearing representative found that the dispute escalated
when appellant presented Mr. Hoodack with a sick leave form but refused to tell him why he was
leaving. Appellant’s own statement reflects he told Mr. Hoodack that it was “none of his
business” when he was asked what his sickness was. While Mr. Robertson disputed that
appellant raised his voice and Mr. Hoodack denied raising his voice at anytime during the
May 26, 2009 conversation, the Office hearing representative found, and the Board agrees, it was
likely that Mr. Hoodack raised his voice and threatened to have appellant removed from the
building. This was based on his statement that after appellant told Mr. Hoodack that it was none
of his business what his sickness was, he had to yell at both of them to “shut up” and “stop it.”
However, while it was likely that Mr. Hoodack raised his voice and threatened to have appellant
removed from the premises, under the circumstances where appellant also raised his voice, this
remark does not rise to the level of verbal abuse or otherwise fall within the coverage of the Act.
While appellant was angry over Mr. Hoodack’s decision to get rid of customer lists and may
have felt offended with Mr. Hoodack’s inquiry into what his sickness was, the Board finds that
15

Donald E. Ewals, 45 ECAB 111 (1993); see also David W. Shirey, 42 ECAB 783 (1991).

16

Michael Thomas Plante, 44 ECAB 510 (1993). See J.C., 58 ECAB 594 (2007) (although the handling of leave
requests is generally related to employment, they are administrative functions of the employing establishment and
not duties of the employee).
17

See David C. Lindsey, Jr., 56 ECAB 263 (2005). The mere fact that a supervisor or employee may raise his or
her voice during the course of an argument does not warrant a finding of verbal abuse. Joe M. Hagewood, 56 ECAB
479 (2005).

7

Mr. Hoodack did not engage in verbal abuse.18 A claimant’s own feeling or perception that a
form of criticism or disagreement with a supervisor is unjustified, inconvenient or embarrassing
does not give rise to coverage under the Act.19
The Board further finds that appellant has failed to submit sufficient evidence to establish
that Mr. Hoodack otherwise engaged in harassment, as alleged. Appellant’s assertions that
Mr. Hoodack mistreated him and maintained a hostile workplace from May through his
retirement in December are unsubstantiated. He alleged that Mr. Hoodack engaged in retaliatory
harassment following the March 4, 2009 grievance decision, that Mr. Hoodack monitored his
activities, made derogatory remarks, and harassed him. Appellant further alleged Mr. Hoodack
provoked people to quit or transfer by using intentional words and actions. However, he did not
submit sufficient evidence to establish his allegations as to time, place, what was stated or of any
witnesses to any specific incident.20 As such, the allegations constitute generally stated that
assertions of dissatisfaction with a certain superior at work which do not establish his
While appellant indicated that he had filed several grievances against
allegations.21
Mr. Hoodack for his harassing management skills, copies of other grievance findings are not of
record. Additionally, the statements from coworkers of record indicate their own allegations of
harassment from Mr. Hoodack, which do not pertain to appellant, and, thus, are of insufficient
probative value to establish his claim. Appellant has not established a compensable work factor
in this respect.
The Board finds that appellant has established a compensable factor of employment with
regard to error by the employing establishment in changing his schedule from weekends off to
rotating nonconsecutive days off. The Board will set aside the Office’s June 8, 2010 decision
and remand the case for review of the medical opinion evidence to determine whether a causal
relationship exists between the compensable factor of employment and appellant’s diagnosed
condition.22 After such further development as may be warranted, the Office shall issue an
appropriate final decision on appellant’s claim for compensation.
CONCLUSION
The Board finds that appellant has established a compensable employment factor. The
case will be remanded for consideration of the medical evidence with regards to this factor.
18

See V.W., 58 ECAB 428 (2007); Michael A. Deas, 53 ECAB 208 (2001); Denis M. Dupor, 51 ECAB
482 (2000). See also David C. Lindsey, Jr., supra note 17 (where a “heated verbal exchange” between the employee
and the supervisor occurred, the record indicated that both the employee and the supervisor spoke in tones that
allowed others to overhear their conversation; the mere fact that his supervisor raised his voice during the course of
the conversation was insufficient to warrant a finding that his actions amounted to verbal abuse).
19

Id.

20

See Joel Parker, Sr., 43 ECAB 220 (1991) (the Board held that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).
21

See Debbie J. Hobbs, 43 ECAB 135 (1991).

22

When a claimant has asserted a compensable factor of employment, the Office must base its decision on an
analysis of the medical evidence. See K.W., 59 ECAB 271 (2007).

8

ORDER
IT IS HEREBY ORDERED THAT the June 8, 2010 decision of the Office of Workers’
Compensation Programs is affirmed as modified and set aside. The case is remanded for further
action consistent with this opinion.
Issued: June 8, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

